******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
CITY OF HARTFORD v. BRIAN MCKEEVER ET AL.
               (SC 19099)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Vertefeuille, Js.
        Argued March 26—officially released October 28, 2014

  Christopher M. Reeves, for the appellant (named
defendant).
  Catharine H. Freeman, assistant corporation coun-
sel, for the appellee (plaintiff).
                         Opinion

   VERTEFEUILLE, J. The primary issue that we must
resolve in this certified appeal is whether the Appellate
Court properly determined as a matter of law that the
plaintiff, the city of Hartford, as assignee of the note
and mortgage executed by the defendant Brian
McKeever,1 did not take the note and mortgage subject
to the defendant’s affirmative claims against the
assignor, or, instead, the Appellate Court should have
recognized and applied an equitable exception to this
rule because the assignor or its predecessors had
received overpayments on the note on the plaintiff’s
behalf. The plaintiff, as the assignee of a promissory
note and mortgage executed by the defendant, brought
an action to foreclose the mortgage. The defendant
filed a five count counterclaim seeking, inter alia, an
accounting of amounts paid pursuant to the note and
recoupment of any excess amounts paid, including
amounts that he had paid to the entity that had assigned
the note and mortgage to the plaintiff and that entity’s
predecessors in interest. The trial court rendered judg-
ment in favor of the defendant on his counterclaim
and awarded him damages of $195,909. The plaintiff
appealed from the judgment of the trial court to the
Appellate Court, which reversed the judgment and
remanded the case for further proceedings. Hartford
v. McKeever, 139 Conn. App. 277, 288, 55 A.3d 787
(2012). We then granted the defendant’s petition for
certification to appeal to this court. Hartford v.
McKeever, 307 Conn. 956, 59 A.3d 1191 (2013). The issue
that we must address on appeal is whether the Appellate
Court properly determined that the plaintiff, as the most
recent assignee and current holder of the defendant’s
note, could not be held liable to repay the defendant
for sums that were overpaid on the note before it was
assigned to the plaintiff.2 We answer this question in
the affirmative and, therefore, affirm the judgment of
the Appellate Court.
   The opinion of the Appellate Court sets forth the
following facts and procedural history. ‘‘In May, 1983,
the defendant owned a building in Hartford, known
as 206–208 Hamilton Street (property). The property
contained multiple units that the defendant rented to
tenants. On May 5, 1983, the defendant borrowed a total
of $143,065 in two separate loans from the Community
Development Corporation (corporation). In one loan
transaction (loan one), the defendant and the corpora-
tion entered into a promissory note agreement with a
principal amount of $28,879. In the other loan transac-
tion (loan two), the defendant and the corporation
entered into a promissory note agreement with a princi-
pal amount of $114,186. Each loan was secured by a
separate mortgage on the property. At the time they
entered into the loan agreements, the defendant and
the corporation also entered into a separate agreement,
entitled ‘Collateral Assignment of Leases and Rentals’
(assignment of rents agreement), pursuant to which the
corporation was empowered to collect rent directly
from the defendant’s tenants if he defaulted on his obli-
gation to make payments on the notes.
  ‘‘Although the corporation immediately assigned its
interest in the notes to Colonial Bank, which later
became State Street Bank & Trust Company of Connect-
icut (State Street Bank), the corporation continued to
service the loans. In July, 2001, State Street Bank
assigned loan two to the plaintiff for the sum of [$1].
By that time, the defendant had fully paid loan one, but
the plaintiff determined that the defendant had
defaulted on his payment obligations as to loan two.
Accordingly, in 2003, the plaintiff brought an action
against the defendant to foreclose on the property.
   ‘‘On April 21, 2003, the defendant filed a five count
counterclaim against the plaintiff, claiming: (1) viola-
tion of the Connecticut Unfair Trade Practices Act
(CUTPA), General Statutes § 42-110a et seq.; (2) viola-
tion of the Connecticut Creditors’ Collection Practices
Act, General Statutes (Rev. to 1993) § 36-243a; (3)
breach of the implied covenant of good faith and fair
dealing; and (4) breach of a modification agreement
previously agreed to by himself and the plaintiff. [The
defendant] also sought, in the fifth count, an accounting
as to all payments that his tenants had made under the
assignment of rents agreement.
   ‘‘The plaintiff subsequently withdrew its foreclosure
complaint, conceding that the defendant had overpaid
loan two by $17,397.93. Accordingly, [the plaintiff]
offered to compensate [the defendant] in that amount.
The defendant, however, declined the plaintiff’s offer,
electing instead to proceed to trial on his counterclaim
to recover what he claimed to have been an overpay-
ment of $195,909 on loan two. The plaintiff filed an
answer to the counterclaim, denying its essential allega-
tions, and pleaded as a special defense that CUTPA
does not apply to municipalities.
   ‘‘After a five day trial, the court issued a memorandum
of decision in which it concluded that the plaintiff was
liable to the defendant for the total amount he claimed
to have overpaid on loan two to the plaintiff and all
other prior holders of the note. The court therefore
awarded him damages of $195,909, albeit without speci-
fying the count of the counterclaim under which it made
that award. . . . [A]pproximately eleven months after
the court’s November 9, 2010 decision, the plaintiff filed
a motion for articulation, requesting for the first time
that the court explain, inter alia, under which count of
the counterclaim it had found in the defendant’s favor.
The court responded that, without having access to the
court file, it was unable to identify the specific count
of the counterclaim under which it had found in the
defendant’s favor.’’3 (Footnotes omitted.) Hartford v.
McKeever, supra, 139 Conn. App. 280–82.
   The plaintiff appealed to the Appellate Court claiming
that the trial court incorrectly had concluded as a matter
of law that, as an assignee, it was liable for the defen-
dant’s overpayments to the assignor, State Street Bank,
or to any other prior holders of the note. Id., 282–83.
The defendant contended that there was no need for
the Appellate Court to consider whether, as a legal
matter, an assignee can be held liable for the conduct
of its assignor, ‘‘because the trial court found, as a
factual matter, that the plaintiff was involved from the
beginning and specifically that [the corporation] was
acting, throughout the history of the loan, as an agent of
Colonial Bank which in turn was the plaintiff’s trustee.’’4
Hartford v. McKeever, Conn. Appellate Court Records &
Briefs, April Term, 2012, Defendant’s Brief pp. 7–8. The
defendant contended that the claim that the plaintiff
had made in its brief that the corporation was not an
agency of the plaintiff was contradicted by a deed of
restrictive covenants that had been executed in connec-
tion with a regulatory agreement that the defendant
entered into as a condition for receiving the loans, and
that stated that the plaintiff ‘‘has adopted redevelop-
ment plans . . . and has issued and sold [b]onds in the
aggregate principal amount of $10,000,000 to provide
loans for the financing of the rehabilitation . . . of cer-
tain residential real property within the geographical
boundaries of the [c]ity of Hartford . . . .’’5
   A majority of the Appellate Court agreed with the
plaintiff’s legal claim. Accordingly, it reversed the judg-
ment of the trial court and remanded the case for further
proceedings. Judge Gruendel authored a dissenting
opinion in which he contended that the court should
‘‘generally preclude affirmative claims against an
assignee arising from the acts or liabilities of the
assignor, while at the same time permitting equitable
claims that merit exception therefrom.’’ Hartford v.
McKeever, supra, 139 Conn. App. 298. Judge Gruendel
further argued that ‘‘[t]he present case is a quintessen-
tial example of the need for, and the appropriateness
of, that exception. . . . [T]he plaintiff here was
involved in the loan transactions from the beginning,
as the trial court specifically found and as the plaintiff
admitted in its answer.’’ (Citation omitted.) Id., 303
(Gruendel, J., dissenting). In support of this conclusion,
Judge Gruendel pointed out that the plaintiff had admit-
ted the portion of the defendant’s counterclaim alleging
that he had ‘‘executed two promissory notes to [the
plaintiff] in exchange for [the] loans . . . .’’6 Id., 303
n.14. Judge Gruendel also contended that ‘‘the two
promissory notes in question were assigned to the
trustee bank the very day they were entered into, and
thereafter were held at all times by the trustee bank
on behalf of the plaintiff.’’ Id., 303. In addition, Judge
Gruendel pointed out that the plaintiff had admitted in
its answer to the defendant’s counterclaim that ‘‘the
rentals were being collected pursuant to a collateral
assignment of leases and rentals. . . . [A] third party
was collecting the rent on behalf of [the plaintiff].’’7
(Emphasis in original; internal quotation marks omit-
ted.) Id., 305.
   In response to Judge Gruendel’s argument, the major-
ity of the Appellate Court stated that ‘‘the trial court
made no finding as to the making or significance of the
[plaintiff’s] alleged admission [that rents were collected
on its behalf] and based no legal conclusion upon it. It
is thus not within our power to consider the factual
and legal ramifications of the admission on the issues
before us . . . .’’8 Id., 283 n.7. The majority further
stated that, ‘‘where the trial court expressly referred to
the plaintiff as the assignee and to State Street Bank
and its predecessors in title as the assignors of the
subject notes and mortgages—without making any of
the findings proposed by the dissent as to the supposed
unity of interest between them—we cannot join the
dissent in concluding that there was no distinction
between the plaintiff, as assignee, and its assignor, or
that the transfer of the notes and mortgages between
them should be treated as something other than an
assignment.’’ Id.
  On appeal to this court, the defendant does not chal-
lenge the Appellate Court’s legal conclusion that, ‘‘[i]n
the absence of an express contract provision, an
assignee generally does not assume the original respon-
sibilities of the assignor, but he or she may be liable
for breach of the terms of the assignment or for his or
her failure to perform obligations of the assignor which
he or she has assumed.’’ (Emphasis in original; internal
quotation marks omitted.) Id., 285, quoting 6A C.J.S.
511, Assignments § 115 (2004).9 He claims, however,
that this court should follow Judge Gruendel’s approach
and hold that this general rule should not be applied
when it would be inequitable to do so. The defendant
further contends that it would be inequitable to apply
the rule in the present case because the trial court
found that the plaintiff had been ‘‘involved from the
very beginning.’’10 Thus, the defendant implicitly con-
tends that the judgment of the trial court was premised
on a holding that the defendant was entitled to recover
the full amount of the overpayments from the plaintiff
because the corporation was acting as the plaintiff’s
agent and Colonial Bank and State Street Bank were
acting as the plaintiff’s trustees. The defendant further
contends that the Appellate Court improperly placed
the burden of providing an adequate record on appeal
on the defendant, who was the appellee in the appeal
to the Appellate Court, instead of on the plaintiff, as
the appellant. We conclude that the trial court did not
hold that the defendant was entitled to recover the full
amount of the overpayment from the plaintiff because
the corporation, Colonial Bank and State Street Bank
were acting on the plaintiff’s behalf. Rather, it con-
cluded as a matter of law that the plaintiff, as an
assignee, was liable for any claims that the defendant
had against the corporation and the banks, as assignors.
We further conclude that, because the trial court had
not addressed the claim that the defendant raised in
the Appellate Court as an alternative ground for
affirming the judgment, the Appellate Court was not
required to review it.
   We begin with the standard of review. The defen-
dant’s claim that the trial court held that the defendant
was entitled to recover the full amount of the overpay-
ments from the plaintiff because the corporation, Colo-
nial Bank and State Street Bank were acting on its
behalf requires us to interpret the judgment of the trial
court. ‘‘The interpretation of a trial court’s judgment
presents a question of law over which our review is
plenary. . . . As a general rule, judgments are to be
construed in the same fashion as other written instru-
ments. . . . The determinative factor is the intention
of the court as gathered from all parts of the judgment.
. . . The interpretation of a judgment may involve the
circumstances surrounding the making of the judgment.
. . . Effect must be given to that which is clearly
implied as well as to that which is expressed. . . . The
judgment should admit of a consistent construction as
a whole.’’ (Citation omitted; internal quotation marks
omitted.) Sosin v. Sosin, 300 Conn. 205, 217–18, 14 A.3d
307 (2011).
    In support of its legal conclusion that the defendant
was entitled to recover the full amount that he overpaid
on the note from the plaintiff, the trial court relied
exclusively on cases and treatises addressing the scope
of an obligor’s right as a matter of law to recover from
the obligee’s assignee.11 After citing these legal authori-
ties, the court concluded that the plaintiff ‘‘taking the
assignment under the obligations of its predecessors is
liable to [the defendant] for the full $195,909 . . . .’’
The court also stated that the defendant had ‘‘proven
that the [plaintiff] is liable for said overpayments by
being an assignee of State Street Bank, which in turn
was an assignee of [the corporation], and the [plaintiff]
took the assignment with all of the obligations it and
its predecessors had in these transactions.’’ Although
the trial court stated in the conclusion to its memoran-
dum of decision that ‘‘it would be highly inequitable for
the [plaintiff, the corporation] and/or State Street Bank
to be unjustly enriched by mon[eys] paid by [the defen-
dant] that were not in fact due,’’ the court did not refer
to any of the equitable principles relied on by Judge
Gruendel in his dissenting opinion regarding the effect
of a ‘‘ ‘close relationship and participation between the
assignor and assignee’ ’’; Hartford v. McKeever, supra,
139 Conn. App. 302; on the scope of an obligor’s rights
against the assignee.12 See id. (Gruendel, J., dissenting)
(‘‘[T]he ‘close relationship and participation between
the assignor and assignee put [the assignee] on notice
of the claims which might arise. Due to his knowledge
and participation, [the assignee] was vulnerable to the
[obligor’s] counterclaim.’ ’’), quoting Massey-Ferguson
Credit Corp. v. Brown, 173 Mont. 253, 260–61, 567 P.2d
440 (1977). Accordingly, the most reasonable interpreta-
tion of the court’s statement is that the court concluded
that it would be inequitable to deny recovery of the full
amount of the defendant’s overpayments regardless of
whether the plaintiff had such a close relationship with
the corporation, Colonial Bank and State Street Bank
that it was or should have been on notice of the defen-
dant’s overpayments when it executed the assignment
in July, 2001. In other words, the court concluded that
the law governing the scope of an obligor’s rights
against an assignee, as the court understood it, was
supported by the principle that it is inequitable to pre-
vent an obligor from recovering overpayments to an
assignor from the assignee. It did not conclude that a
close relationship between the assignor and the
assignee supports an equitable claim that an assignee
should be subject to affirmative claims based on the
conduct of the assignor. We conclude, therefore, that
the trial court did not hold that the defendant was
entitled to recover the full amount of the overpayments
from the plaintiff because the corporation, Colonial
Bank and State Street Bank were acting on behalf of
the plaintiff. Rather, it concluded that the plaintiff was
liable to the defendant as a matter of law by virtue of
its status as an assignee of the note and mortgage.
   Indeed, neither the trial court nor the defendant has
pointed to any evidence that (1) the plaintiff had any
reason to know when it became the assignee of the
note and mortgage that the defendant had overpaid the
loan, or (2) the plaintiff was unjustly enriched by the
overpayments.13 The only evidence in the record regard-
ing any benefit received by the plaintiff is the testimony
of Arthur Greenblatt; see footnote 7 of this opinion;
that the plaintiff’s bondholders were paid with moneys
paid on the defendant’s loan, which was clearly contem-
plated by the regulatory agreement and related docu-
ments, such as the deed of restrictive covenants.14
Although the trial court was entitled to discredit
Greenblatt’s testimony, it could not have concluded that
the plaintiff was aware of or had benefited from the
overpayments to its predecessors in the absence of any
evidence to that effect.15 Builders Service Corp., Inc.
v. Planning & Zoning Commission, 208 Conn. 267,
293, 545 A.2d 530 (1988) (‘‘a trier of fact cannot, from the
disbelief of one party’s testimony, infer that an opposing
party’s allegation, unsupported by any evidence, is cor-
rect’’). Accordingly, even if the trial court had relied on
the equitable principles that Judge Gruendel cited in
his dissenting opinion; see Hartford v. McKeever, supra,
139 Conn. App. 303–305; any conclusion that those prin-
ciples warrant an exception to the general rule that
an assignee does not take an assignment subject to
affirmative claims against the assignor would find little,
if any, support in the evidence or findings of the trial
court. Accordingly, we conclude that the Appellate
Court properly determined that the trial court had made
no factual findings as to the significance of the relation-
ship between the plaintiff, on the one hand, and the
corporation, Colonial Bank and State Street Bank, on
the other hand, and that the judgment of the trial court
was not based on this relationship or any equitable
considerations that flowed from it.
   We therefore reject the defendant’s claim that the
Appellate Court improperly placed the burden of pro-
viding an adequate record on appeal on him instead of
on the plaintiff. The judgment of the trial court was
based solely on its conclusion that, as a matter of law,
the defendant, as mortgagor, was entitled to assert any
affirmative claims that he had against the corporation,
Colonial Bank and State Street Bank against the plain-
tiff, as assignee of the note and mortgage, and that was
the holding that the plaintiff successfully challenged on
appeal to the Appellate Court.16 The Appellate Court
was not required to review an alternative ground for
affirmance that the defendant had not distinctly raised
and the trial court had not directly addressed, especially
when the record was inadequate for review of the claim
because the trial court had not made the requisite fac-
tual findings.17 See Blumberg Associates Worldwide,
Inc. v. Brown & Brown of Connecticut, Inc., 311 Conn.
123, 164, 84 A.3d 840 (2014) (when appellant would be
entitled to directed judgment upon prevailing on appeal,
‘‘the reviewing court may review an unpreserved, alter-
native ground for affirmance, or raise the issue sua
sponte, only if the claim merits review under the plain
error doctrine or [State v. Golding, 213 Conn. 233, 239–
40, 567 A.2d 823 (1989)], or under exceptional circum-
stances’’).18
   Finally, we address the question of the proper disposi-
tion of this case. The Appellate Court concluded that
the case must be remanded to the trial court, apparently
for a determination of the amount owed by the plaintiff
to the defendant, if any, in light of the Appellate Court’s
determination that the plaintiff was not liable for the
overpayments to the corporation, Colonial Bank or
State Street Bank. See Hartford v. McKeever, supra,
139 Conn. App. 287 n.10 (‘‘[T]he [trial] court did not
make a determination as to the value of the promissory
note at the time that State Street Bank assigned it to
the plaintiff. As such, setoff may be warranted.’’). Our
review of the record reveals, however, that the trial
court expressly found that the note had ‘‘been paid in
full prior to the assignment’’ and that the amount of
the overpayments that had been made to the plaintiff
was $56,930. The trial court based these findings on
the testimony of the defendant, which the court found
credible. Indeed, even in the absence of this express
finding, a finding that nothing was due on the note when
it was assigned to the plaintiff was implicit in the trial
court’s finding that the defendant had overpaid the loan
before the assignment. Accordingly, we conclude that
the Appellate Court’s determination that the trial court
had made no finding on this issue was incorrect.19
   We note that on appeal to the Appellate Court, the
plaintiff challenged this finding of the trial court on the
ground that the trial court ‘‘did not rely on competent
evidence from which [it] could determine the amount of
debt because it relied on [the defendant’s] self-serving
documents . . . .’’ Hartford v. McKeever, Conn. Appel-
late Court Records & Briefs, supra, Plaintiff’s Brief,
Appendix A-5 p. 16. The plaintiff also contended that
the defendant’s testimony was ‘‘speculative’’ because it
was not supported by ‘‘e-mails, faxes [or] charts that
were exchanged between the parties.’’ Id., Plaintiff’s
Reply Brief p. 3. Although the Appellate Court failed to
address the plaintiff’s claim that the trial court’s finding
was not supported by the evidence, we may do so.20
See State v. James, 261 Conn. 395, 411, 802 A.2d 820
(2002) (‘‘Normally, when we conclude that the Appel-
late Court has improperly failed to reach an issue con-
cerning a decision by the trial court, we remand the
case to that court for consideration of the merits of
that issue. Under our supervisory powers over proceed-
ings on appeal, however, this court also has the author-
ity to address the subject of the trial court’s decision.’’
[Internal quotation marks omitted.]). We disagree with
the plaintiff’s claim. First, we are bound by the fact
finder’s credibility determinations. State v. Gauthier,
73 Conn. App. 781, 787, 809 A.2d 1132 (2002) (‘‘[i]t is
the [fact finder’s] exclusive province to weigh the con-
flicting evidence and to determine the credibility of
witnesses’’ [internal quotation marks omitted]), cert.
denied, 262 Conn. 937, 815 A.2d 137 (2003). Second, the
defendant testified that his calculations were based on
printouts that the corporation had sent him purporting
to show the payments that had been made against the
loan. Indeed, the plaintiff ultimately conceded in its
brief to the Appellate Court that the defendant’s calcula-
tions as to the amounts that had been overpaid ‘‘could
possibly have been used for a defense or setoff but not
for a viable claim against the [plaintiff].’’21 Hartford
v. McKeever, Conn. Appellate Court Records & Briefs,
supra, Plaintiff’s Brief, Appendix A-5 p. 17. Accordingly,
there is no need for a remand to determine the amount
owed by the plaintiff to the defendant.
   The remaining issue is the defendant’s claim for attor-
ney’s fees and interest. The defendant contends that,
at trial, the trial court indicated that it would consider
the issue of attorney’s fees after it rendered its decision
on the defendant’s counterclaim provided that the
defendant filed a request for attorney’s fees within thirty
days of the decision, and the plaintiff agreed with that
procedure. The trial court rendered its decision on
November 9, 2010, and on November 23, 2010, the defen-
dant filed: (1) a document captioned ‘‘motion for post-
judgment interest’’ in which he stated that ‘‘[t]he
defendant hereby moves for an [o]rder awarding post-
judgment attorney’s fees’’; (2) a motion for attorney’s
fees; and a motion for clarification in which he asked
the court to clarify its decision with regard to whether
he was entitled to prejudgment interest. The trial court
apparently never acted on these motions.22 Accordingly,
we conclude that the matter should be remanded for
further proceedings on those issues.
  The judgment of the Appellate Court is affirmed and
the case is remanded to that court with direction to
remand the case to the trial court for further proceed-
ings consistent with the preceding paragraph.
  In this opinion ROGERS, C. J., and ZARELLA, EVE-
LEIGH and ESPINOSA, Js., concurred.
   1
     Webster Bank, Helene Fishman, as trustee, and the Metropolitan District
were also named as defendants, but they are not parties to this appeal.
References herein to the defendant are to McKeever only.
   2
     The issue on which we granted certification was: ‘‘Did the Appellate
Court properly determine that the plaintiff, as the most recent assignee and
current holder of the defendant’s note, could not be held liable to repay the
defendant for sums he overpaid on the note?’’ Hartford v. McKeever, supra,
307 Conn. 956. We have reframed the certified question to conform to the
issue actually presented. See, e.g., State v. Ouellette, 295 Conn. 173, 184,
989 A.2d 1048 (2010) (court may reformulate certified question to conform
to issue actually presented).
   3
     The Appellate Court concluded that, because the plaintiff had not filed
a motion for review of this articulation, its claim that the trial court improp-
erly had failed to specify the basis for its award of damages was unreview-
able. Hartford v. McKeever, supra, 139 Conn. App. 279 n.2. The plaintiff has
not challenged this conclusion on appeal to this court.
   4
     The trial court had concluded that ‘‘[the corporation] is apparently an
agency of the [plaintiff], Colonial Bank which then became [State Street
Bank] was acting as trustee for the [plaintiff], so throughout, [the plaintiff]
had an interest in the very beginning and over the years in the execution
and administration of the mortgages.’’ The court cited no subordinate facts
in support of this determination.
   5
     It is unclear why the defendant believed that this language quoted from
the deed of restrictive covenants showed that the corporation was an agency
of the plaintiff. It is possible that he was contending that the language
showed that the plaintiff had ‘‘provide[d] [the] loans’’ and, therefore, the
corporation must have been acting on the plaintiff’s behalf when it serviced
the loans.
   6
     The defendant alleged in his counterclaim that ‘‘[o]n or about May 5,
1983, the [defendant] executed two promissory notes to [the plaintiff] in
exchange for loans of $114,186 and $28,879. Also on said date, the [defendant]
executed a mortgage to the [plaintiff] to secure payment of said loans . . . .’’
The plaintiff admitted these allegations. The promissory note attached to
the plaintiff’s foreclosure complaint provides, however, that ‘‘FOR VALUE
RECEIVED, the undersigned [defendant] . . . promises to pay to [the cor-
poration] . . . the principal sum of ONE HUNDRED FOURTEEN THOU-
SAND ONE HUNDRED EIGHTY SIX (114,186.00) DOLLARS . . . .’’ The
associated mortgage deed, also attached to the foreclosure complaint, pro-
vided that ‘‘[t]his MORTGAGE DEED [is] made this 5th day of May 1983,
by and between [the defendant] . . . and [the corporation], a Delaware
[c]orporation having its office and principal place of business at 928 Farm-
ington Avenue, West Harford . . . .’’
   7
     After the Appellate Court had issued its decision reversing the trial court’s
judgment and we had granted the defendant’s petition for certification to
appeal from that decision, the defendant filed a motion for articulation in
which he requested that the trial court articulate the basis for its finding
that Colonial Bank was acting in its capacity as trustee for the plaintiff and
that the plaintiff was involved in the matter ‘‘from the beginning.’’ The trial
court then issued an articulation in which it stated that ‘‘[f]rom testimony
and the mortgage documents, it is clear [the corporation] granted the original
mortgages and assigned them to Colonial Bank which was trustee for the
[plaintiff] . . . .’’ Specifically, the trial court had relied on the July 6, 2001
assignment from State Street Bank to the plaintiff, which stated that ‘‘STATE
STREET BANK . . . as [t]rustee under the [t]rust [i]ndenture dated as of
August 1, 1982 . . . by and among the [plaintiff], [a]cting [b]y and [t]hrough
the [r]edevelopment [a]gency of the [plaintiff] (the ‘[i]ssuer’) and the
[t]rustee, in consideration of the sum of ONE DOLLAR . . . does hereby
grant, bargain, sell, assign, transfer and set over to [the plaintiff], acting by
and through the Hartford Economic Development Commission . . . all the
right, title and interest of the [t]rustee in and to the [s]ervice [a]greement
as amended and restated as of June 29, 1994 . . . among the [i]ssuer, the
[corporation] . . . and the [t]rustee, the [r]ehabiltation [l]oans, the [a]uxil-
iary [l]oan [a]ccount [l]oans, the [l]oan [a]greements, the [m]ortgage [n]otes
and the related [m]ortgages . . . .’’ In addition, the trial court stated that
it had relied on the corporation’s assignment of its interest in the notes and
mortgages to Colonial Bank and on trial testimony by Arthur Greenblatt, a
former employee of the corporation, that Colonial Bank had become State
Street Bank. The plaintiff contends that we should not consider this articula-
tion because it was untimely. We conclude that the articulation is irrelevant
to our resolution of this appeal because, as we discuss later in this opinion,
the fact that the plaintiff was involved ‘‘from the beginning’’ was not the
basis for the trial court’s judgment. Accordingly, we need not address the
question of whether a trial court may issue an articulation on a decision
after a reviewing court has issued its ruling on an appeal from the trial
court’s decision.
   8
     Judge Gruendel stated in his dissenting opinion that ‘‘the plaintiff has
not presented this court with an adequate record to determine the distinct
legal basis of the [trial] court’s decision’’; Hartford v. McKeever, supra, 149
Conn. App. 306 n.18; but he concluded that the Appellate Court should
‘‘presume that the [trial] court properly considered the plaintiff’s admission
[that the overpayments were collected on its behalf] as conclusive on [the
Appellate Court] . . . .’’ Id.
   9
     See also Standard Insulation & Window Co. v. Dorrell, 309 S.W.2d 701,
704 (Mo. App. 1958) (‘‘It is well settled that in an action by an assignee
[against the obligor], a claim in favor of [the] defendant against the assignor
can be allowed as a set-off, counterclaim, or reconvention only to the extent
of the claim sued on, and judgment cannot be rendered against the assignee
for the excess. [The] [d]efendant is entitled to use his claim defensively,
and not offensively . . . .’’ [Internal quotation marks omitted.]).
   The Appellate Court stated that, although this court ‘‘has recognized that
the Uniform Commercial Code [UCC], General Statutes § 42a-1-101 et seq.,
is formally limited to transactions involving personal property, it has deter-
mined that the [UCC] may furnish a guide for the law governing real property
mortgages. See Olean v. Treglia, 190 Conn. 756, 762, 463 A.2d 242 (1983).’’
Hartford v. McKeever, supra, 139 Conn. App. 285 n.8. Accordingly, the court
relied on General Statutes § 42a-3-305, governing defenses and claims in
recoupment, for guidance. Id. We note that, although a mortgage is not
subject to the UCC, a promissory note that is secured by a mortgage is
subject to the UCC if it meets the definition of a negotiable instrument set
forth in General Statutes § 42a-3-104 (a), which provides that a writing may
be a negotiable instrument if it (1) is payable to order or to bearer, (2) is
payable on demand or at a definite time, and (3) contains an unconditional
promise or order to pay a fixed amount of money, with or without interest
or other charges, and no other promise, order, obligation or power is given
by the maker or drawer except as otherwise authorized. See Lenares v.
Miano, 74 Conn. App. 324, 328 n.4, 811 A.2d 738 (2002). The note at issue
in the present case is not a negotiable instrument because it is not made
payable to order or to bearer. We agree with the Appellate Court that, even
when not applicable on its terms, the UCC can provide guidance in a case
such as the present one.
   10
      In our opinion, both the defendant and the dissent place far too much
emphasis on the trial court’s vague finding that the plaintiff was ‘‘involved’’
with the financial transaction that gave rise to the defendant’s claim.
   11
      For example, the trial court relied on this court’s decision in Schoon-
maker v. Lawrence Brunoli, Inc., 265 Conn. 210, 228, 828 A.2d 64 (2003),
for the proposition that ‘‘[t]he assignee of a chose in action stands in the
shoes of the assignor. . . . Indeed, [s]uccession by an assignee to exclusive
ownership of all or part of the assignor’s rights respecting the subject matter
of the assignment, and a corresponding extinguishment of those rights in
the assignor, is precisely the effect of a valid assignment.’’ (Citation omitted;
internal quotation marks omitted.) The court concluded without any citation
to authority that ‘‘[t]he same is also true as to the liabilities of an assignor.’’
   12
      Similarly, although the trial court stated in its memorandum of decision
that ‘‘Colonial Bank was acting as trustee for the [plaintiff] so [the plaintiff]
was involved from the beginning’’ and, in a footnote, that ‘‘[i]t is interesting
to note that [the corporation] is apparently an agency of the [plaintiff],
Colonial Bank which then became State Street Bank . . . was acting as
trustee for the [plaintiff], so throughout, the [plaintiff] had an interest from
the very beginning and over the years in the execution and administration
of the mortgages,’’ these statements were essentially dicta. The court did
not subject these findings to any legal analysis and did not rely on them to
support its statement that it would be inequitable to deny recovery of the
overpayments from the plaintiff.
   13
      To the extent that the defendant and Judge Gruendel in his dissenting
opinion contend that the plaintiff should be held vicariously liable for the
conduct of the corporation, Colonial Bank and State Street Bank, because
those entities were acting on the plaintiff’s behalf, regardless of whether
the plaintiff knew or had reason to know of the overpayments or benefited
from them, they have cited no authority for that proposition. Rather, they
rely exclusively on equitable principles. We cannot perceive, however, why
it is more equitable to subject an innocent assignee to a loss than to subject
the obligor to the loss, especially when, as here, there is evidence the obligor
was on notice of the conduct by the assignor that caused the loss and there
is no evidence that the assignee was on notice of such conduct. (The trial
court found that the defendant had attempted repeatedly and unsuccessfully
to obtain an accurate accounting from the corporation before the loan and
mortgage were assigned to the plaintiff.) To the extent that the trial court
or Judge Gruendel concluded that the corporation’s knowledge could be
imputed to the plaintiff because the corporation was an ‘‘agency’’ of the
plaintiff, that conclusion is not supported by any evidence in the record or
findings by the trial court. Rather, the corporation is consistently referred
to in the various loan documents as a Delaware corporation with an office
in West Hartford. Although we recognize that, if certain criteria are met, a
private corporation may be treated as a governmental entity for certain
purposes; see generally Gordon v. H.N.S. Management Co., 272 Conn. 81,
98, 861 A.2d 1160 (2004) (identifying ‘‘criteria for determining whether a
corporate entity is an arm of the state entitled to assert sovereign immunity
as a defense’’); the defendant makes no claim, and there is no evidence in
the record or finding by the trial court, that the corporation meets these
criteria. Finally, we note that nothing prevented the defendant from bringing
a claim against the corporation, Colonial Bank or State Street Bank for
overpayments that were made to them.
   14
      Greenblatt testified that the plaintiff had issued $10,000,000 in bonds
in 1982, the proceeds of which were delivered to Colonial Bank as trustee
for the plaintiff. Those funds were used to finance the loans to the defendant.
The deed of restrictive covenants provides that ‘‘[i]n order to induce the
[plaintiff], through the [corporation] and the [t]rustee, to issue and sell
[b]onds, in order to induce the [corporation] to originate and service the
[r]ehabilitation [l]oans, and in order to induce [b]ondholders to purchase
[b]onds, the [defendant] has read and understood and is willing to be bound
by and comply with the terms and conditions of the [m]aster [d]eclara-
tion . . . .’’
   Greenblatt also testified that, if the defendant had made all of his loan
payments in a timely manner, the total repayment amount would have been
$248,331.60, and the loan would have been paid in full after fifteen years.
Because the defendant fell behind on his payments, however, he was ulti-
mately required to pay much more over a much longer period. Greenblatt did
not know precisely how much more the defendant was ultimately required to
pay as the result of his default. The trial court ultimately found that
Greenblatt was not a credible witness.
   With respect to Judge Gruendel’s argument in his dissenting opinion that
the plaintiff had admitted that the corporation, Colonial Bank and State
Street Bank had collected the amounts due on the loan on its behalf; see
Hartford v. McKeever, supra, 139 Conn. App. 304; the fact that those entities
may have used a portion of the loan payments to pay off the plaintiff’s
obligations to its bondholders does not necessarily mean that the entire
amount of the loan payments was collected on the plaintiff’s behalf or that
the plaintiff actually benefited in any way from the overpayments. With
respect to Judge Gruendel’s argument that the plaintiff had admitted the
portion of the defendant’s counterclaim alleging he had ‘‘ ‘executed two
promissory notes to [the plaintiff] in exchange for [the] loans’ ’’; id., 303
n.14; on the basis of the record before us, we can only state that this
admission is inexplicable in light of the uncontroverted evidence that the
promissory notes named the corporation as the payee. See footnote 6 of
this opinion. Indeed, in his reply brief to the trial court, the defendant
admitted that ‘‘the original loan was made . . . from [the corporation] to
[the defendant].’’ Perhaps the plaintiff intended to admit that it now had
the rights of a payee on the subject notes pursuant to the assignment. In any
event, neither the trial court nor the defendant has relied on this admission.
   The dissent contends that, to the contrary, ‘‘the [plaintiff’s] admissions
are not inexplicable. Indeed, the [plaintiff] explained them to this court at
length at oral argument.’’ (Emphasis in original.) Specifically, the dissent
points out that counsel for the plaintiff stated at oral argument before this
court that the corporation was the mortgage holder, that the plaintiff was
legally obligated to retain a trustee to collect the money and that the trustee
was doing so for the benefit of the plaintiff. Thus, the dissent appears to
contend that counsel’s representation to this court that the plaintiff was
legally prohibited from taking promissory notes from persons like the defen-
dant who received loans from the bond proceeds somehow explains the
plaintiff’s admission that the defendant executed the notes in favor of the
plaintiff. We disagree. The plaintiff and its respective trustees are separate
entities, and the nature of the legal relationship between the plaintiff and
its trustees and the rights and obligations that flowed from that relationship
were not litigated in the present case. Thus, nothing in the record supports
the defendant’s allegation that he executed the promissory notes in favor
of the plaintiff or explains the plaintiff’s admission of that allegation. Finally,
we take issue with the dissent’s statement that we have repeatedly asserted
that the record is inadequate to review the defendant’s claim that the corpora-
tion, Colonial Bank and State Street Bank were acting at all times on behalf
of the plaintiff and for the benefit of the plaintiff. We have concluded only
that the record is inadequate to determine (1) the legal ramifications of the
fact that those entities, as trustees, were obligated to act on the plaintiff’s
behalf, and (2) whether the plaintiff actually benefited from the overpay-
ments. See footnote 15 of this opinion.
   15
      The dissent disagrees and would conclude that there is evidence that
the plaintiff was unjustly enriched because the plaintiff ‘‘never has denied
that the overpayments were collected by [its predecessors in interest] on
its behalf, as required by law, and that the money went directly to the
[plaintiff] and its bondholders. Indeed, during oral argument, counsel for
the [plaintiff] stated that it would have been ‘fatal’ to the [plaintiff’s] tax
exempt bond program if the money had been used for any other purpose.’’
The dissent further states in footnote 4 of its opinion that ‘‘the evidence
adduced at trial establishes that the plaintiff benefited from its loan program
and that it was equitably liable for the defendant’s losses with respect
thereto.’’ The dissent does not indicate where in the record the plaintiff
admitted that the money collected by its predecessors in interest ‘‘went
directly to the [plaintiff] and its bondholders.’’ The dissent also does not
indicate where in the record the defendant articulated the theory underlying
his equitable claim or presented evidence that ‘‘establishes’’ that the plaintiff
was equitably liable for the defendant’s overpayments. Presumably, however,
the dissent is relying on the plaintiff’s admission that the corporation, Colo-
nial Bank and State Street Bank had all been acting on the plaintiff’s behalf
when collecting amounts due on the loans. See footnote 14 of this opinion.
The fact that those entities were acting on the plaintiff’s behalf in collecting
the money does not necessarily mean, however, that the plaintiff actually
received or benefited from the amounts that they collected. It is possible,
for example, that the defendant was overcharged because one or more
of those entities imposed and pocketed improper service charges on the
defaulted loans. Indeed, Greenblatt testified at trial that the corporation had
charged late fees on the loans and kept them. In any event, the defendant
presented no evidence whatsoever that would support a finding that the
overpayments made by the defendant before the mortgage was assigned to
the plaintiff actually ended up in the plaintiff’s coffers, and counsel for the
plaintiff stated at trial that ‘‘[t]he [plaintiff] didn’t lend any of the money.
The [plaintiff] wasn’t receiving any of the money. The [plaintiff] wasn’t
doing an accounting of the money. The [plaintiff] wasn’t receiving Section
8 payments or anything. We were not involved. Technically, we are not
involved . . . .’’ The dissent, Judge Gruendel, the trial court and the defen-
dant also have not cited any authority for the proposition that a trust benefi-
ciary is deemed to have benefited from any action taken by the trustee in
the name of the beneficiary that benefited the trustee—a question on which
we express no opinion because it was not before the trial court and is not
before us. Rather, the defendant’s claim that the plaintiff was the actual
party in interest, the trial court’s statement that the plaintiff was ‘‘involved’’
from the beginning, and Judge Gruendel’s conclusion that the plaintiff could
be held liable on equitable principles appear to have been premised on
the unfounded assumption that the overpayments actually inured to the
plaintiff’s benefit. See, e.g., Hartford v. McKeever, supra, 139 Conn. App.
304 (Gruendel, J., dissenting) (‘‘the plaintiff admitted that all overpayments
giving rise to the defendant’s counterclaim were collected on its behalf, and
thus inured to its benefit’’).
   The dissent states, however, that the plaintiff has never claimed that ‘‘the
trial court incorrectly had concluded or failed to address [in its memorandum
of decision the plaintiff’s] claim that it was not liable for overpayments
collected by the trustee . . . .’’ See footnote 4 of the dissenting opinion.
The plaintiff had no reason to raise such a defense in its posttrial brief,
however, because the defendant has never claimed that the plaintiff was
liable for the overpayments as a trust beneficiary. Indeed, when the plaintiff
argued at trial that ‘‘the trustee bears full liability . . . [and the] beneficiary
doesn’t bear liability if the loan is somehow mismanaged,’’ the trial court
stated that it was ‘‘not questioning the [loan] to Colonial [Bank] as [t]rustee.
I understand you’re the beneficiary.’’ Similarly, the court later stated, ‘‘I
understand on Colonial [Bank] where the beneficiary is not liable.’’ Thus,
the court agreed with the plaintiff’s position. Presumably, the defendant
declined to make a claim in his posttrial brief, or anywhere else, that the
plaintiff was vicariously liable as a trust beneficiary for the mismanagement
of the loans by the corporation, Colonial Bank and/or State Street Bank
because he agreed with the plaintiff and the trial court that that was not
the case. Indeed, the only comment that counsel for the defendant made
in response to the plaintiff’s argument at trial that it was not liable as a
trust beneficiary was, ‘‘I would think the trustee is [the plaintiff’s] agent.’’
The defendant never briefed the claim, however, that the plaintiff was liable
as a principal for its agents’ mismanagement of the loans. Accordingly, the
dissent’s argument that the trial court’s statement that the plaintiff had not
proven any of its defenses somehow applied to the plaintiff’s unopposed
argument during trial that it was not liable as a trust beneficiary is simply
untenable. There was absolutely no reason for the trial court to conclude
that the plaintiff had not proven a defense to a claim that the defendant
had never raised.
   16
      As we have indicated, the defendant does not challenge on appeal to
this court the Appellate Court’s conclusion that, as a matter of law, an
assignee does not take an assignment subject to affirmative claims against
the assignor arising from the assignor’s prior conduct without express
assumption of such liability by the assignee. See Hartford v. McKeever,
supra, 139 Conn. App. 286.
   17
      The defendant claimed in his posttrial brief to the trial court that the
plaintiff ‘‘was involved in this [t]rust [i]ndenture even before the loan to
[the defendant] was made,’’ but he did not contend that the plaintiff was
aware of or benefited from the overpayments to the corporation, Colonial
Bank or State Street Bank. Nor did the defendant cite any of the cases or
equitable principles that Judge Gruendel relied on in his dissenting opinion.
   The dissent contends that ‘‘[t]he trial court’s finding that the [plaintiff]
was involved in the transactions from the beginning is obviously responsive
to this contention’’ by the defendant. Even if that were the case, it is reason-
able to conclude that the trial court declined to issue a ruling on the defen-
dant’s claim that the plaintiff was liable for the overpayments because it
was the actual party in interest because the defendant failed to brief it
adequately. For the reasons that we have explained, even if the plaintiff was
involved in the transaction from the beginning, and even if the corporation,
Colonial Bank and State Street Bank were acting on the plaintiff’s behalf,
those facts, standing alone, would not support the conclusion that the plain-
tiff is liable to the defendant for the overpayments in the absence of any
legal analysis of those facts, which the defendant did not provide.
   18
      In the present case, although, as we discuss later in this opinion, there
will be further proceedings on the defendant’s claim for attorney’s fees and
interest, there will be no further proceedings on the defendant’s claim that
he is entitled to recover from the plaintiff overpayments that were made
to the corporation, Colonial Bank or State Street Bank.
   19
      We recognize that on appeal to this court the defendant did not challenge
the Appellate Court’s determination that the trial court had made no finding
as to the amount owing on the note when it was assigned to the plaintiff.
It was not entirely clear from the Appellate Court’s opinion, however, why
the court was remanding the case to the trial court for further proceedings.
Moreover, the Appellate Court gave no indication that it had considered
and agreed with the plaintiff’s claim that the trial court’s determination that
the defendant had overpaid $195,909 on the note was not supported by the
evidence. Rather, the Appellate Court stated that the trial court ‘‘did not
make a determination’’ on that issue. Hartford v. McKeever, supra, 139 Conn
App. 287 n.10. Thus, it appears that the Appellate Court simply overlooked
the trial court’s statement that the note had been paid in full. Indeed, if
the Appellate Court had determined that the trial court’s finding was not
supported by the evidence, the proper disposition would have been to
remand the case for a new trial, not further proceedings, as the questions
of whether the defendant had overpaid the note and, if so, by how much,
were the very issues that had been tried.
    20
       The plaintiff did not file a cross appeal raising the claim that the Appellate
Court had failed to address its evidentiary claim, presumably because it
believed that the Appellate Court had concluded that a new determination
of the amount that the defendant had overpaid must be made on remand.
As we have indicated, to the extent that the Appellate Court made such a
determination, it was based on an incorrect belief that the trial court had
not already made a finding as to the amount due on the note when it was
assigned to the plaintiff. See footnote 19 of this opinion. Although the plaintiff
did not file a cross appeal, it has effectively renewed its insufficiency of
the evidence claim on appeal to this court, acknowledging in its brief that
it owes $17,397.93 in overpayments to the defendant, but claiming it is not
responsible for any excess sum based on the defendant’s calculations. We
conclude that we may address the claim because, even if it was not properly
raised, the plaintiff cannot prevail. See Blumberg Associates Worldwide,
Inc. v. Brown & Brown of Connecticut, Inc., supra, 311 Conn. 157–58
(‘‘[r]eview of an unpreserved claim may be appropriate . . . when the mini-
mal requirements for review are met and . . . the party who raised the
unpreserved claim cannot prevail’’ [citation omitted; emphasis omitted]).
    21
       In other words, the plaintiff effectively conceded that the real issue was
not the competence or sufficiency of the defendant’s evidence on damages,
but, rather, whether the trial court properly had concluded that the defendant
could recover from the plaintiff overpayments that had been made to the
corporation, Colonial Bank or State Street Bank.
    22
       The plaintiff contends that the defendant has waived these claims
because the trial court’s failure to act on these motions was the effective
equivalent of a denial, and the defendant failed to file a motion for review.
In support of this claim, the plaintiff relies on the Appellate Court’s statement
that the trial court’s ‘‘inability to respond to the plaintiff’s articulation request
was the functional equivalent of a denial of the motion’’; Hartford v.
McKeever, supra, 139 Conn. App. 279 n.2; and the Appellate Court’s conclu-
sion that the plaintiff’s claim that the basis for the trial court’s opinion was
unclear could not be reviewed on direct appeal, but only pursuant to a
motion for review filed pursuant to Practice Book § 66-7. Id. Nothing in
§ 66-7, however, authorizes, much less requires, a party to seek review of
a denial of a motion for interest or attorney’s fees by way of a motion for
review. Moreover, the plaintiff has provided no authority for the proposition
that the unexplained failure of the trial court to rule on a request for attor-
ney’s fees or interest constitutes a denial as a matter of law. Cf. Ahneman
v. Ahneman, 243 Conn. 471, 478–80, 706 A.2d 960 (1998) (affirmative refusal
to consider posttrial motions constitutes functional equivalent of denial for
purposes of establishing appellate jurisdiction). In the present case, we have
no way of knowing whether the trial court intended to deny the defendant’s
motions, inadvertently overlooked them, or intended to wait until this appeal
was finally resolved to address them.